EXHIBIT 4.3 OVERHILL FARMS, INC. AMENDED AND RESTATED 2 RESTRICTED STOCK PURCHASE AGREEMENT Unless otherwise defined herein, the terms defined in the Amended and Restated 2005 Stock Plan of Overhill Farms, Inc. (“Plan”) shall have the same defined meanings in this Restricted Stock Purchase Agreement (“Agreement”). I. NOTICE OF GRANT OF STOCK PURCHASE RIGHT Name: Address: You have been granted a Stock Purchase Right, subject to the terms and conditions of the Plan and this Agreement, as follows: Grant Number Date of Grant Exercise Price per Share Total Number of Shares Aggregate Exercise Price Expiration Date YOU MUST EXERCISE THIS STOCK PURCHASE RIGHT BEFORE THE EXPIRATION DATE OR IT WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO PURCHASE THE SHARES. Non-Transferability of Stock Purchase Right. This Stock Purchase Right may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner other than by will or the laws of descent and distribution, and may be exercised during your lifetime only by you. The terms of the Plan and this Agreement shall be binding upon your executors, administrators, heirs, successors and assigns. [NOTE: PLAN GIVES COMMITTEE DISCRETION TO PERMIT TRANSFERS OF STOCK PURCHASE RIGHTS, IF DESIRED.] II.AGREEMENT 1. Sale of Stock. The Company hereby agrees to sell to the individual named in the Notice of Grant of Stock Purchase Right (“Purchaser”), and Purchaser hereby agrees to purchase the number of Shares set forth in the Notice of Grant of Stock Purchase Right, at the exercise price per share set forth in the Notice of Grant of Stock Purchase Right (the “Exercise Price”), and subject to the terms and conditions of the Plan, which is incorporated herein by reference. In the event of a conflict between the terms and conditions of the Plan and this Agreement, the terms and conditions of the Plan shall prevail. 2. Payment of Purchase Price. Purchaser herewith delivers to the Company the aggregate Exercise Price for the Shares by cash, certified or cashier’s check payable to the order of the Company [or promissory note made by Purchaser in favor of the Company,] or any combination of the foregoing. 3. Repurchase Option. (a)If Purchaser’s continuous status as an Eligible Person terminates for any or no reason (including death or Disability), the Company shall, upon the date of termination (as reasonably fixed and determined by the Company), have an irrevocable, exclusive option for a period of ninety (90) days from such date to repurchase up to that number of shares which constitutes the Unreleased Shares (as defined in Section 4) at the Exercise Price per share (the “Repurchase Price”) (the “Repurchase Option”). (b)The Repurchase Option shall be exercised by the Company by delivering written notice to Purchaser or Purchaser’s executor (with a copy to the Escrow Holder (as defined in Section 6)) AND, at the Company’s option, (i)by delivering to Purchaser or Purchaser’s executor a check in the amount of the aggregate Repurchase Price, or (ii)by the Company canceling an amount of Purchaser’s indebtedness to the Company equal to the aggregate Repurchase Price, or (iii)by a combination of (i)and (ii) so that the combined payment and cancellation of indebtedness equals such aggregate Repurchase Price. Upon delivery of the notice and the payment of the aggregate Repurchase Price in any of the ways described above, the Company shall become the legal and beneficial owner of the Unreleased Shares being repurchased and all rights and interests therein or relating thereto, and the Company shall have the right to retain and transfer to its own name the number of Unreleased Shares being repurchased by the Company. (c)Whenever the Company has the right to repurchase the Unreleased Shares hereunder, the Company may designate and assign one or more employees, officers, directors or stockholders of the Company or other persons or organizations to exercise all or a part of the Company’s Repurchase Option to purchase all or a part of the Unreleased Shares. If the Fair Market Value of the Unreleased Shares to be repurchased on the date of designation or assignment (the “Repurchase FMV”) exceeds the aggregate Repurchase Price of the Unreleased Shares, then each designee or assignee shall pay the Company cash equal to the difference between the Repurchase FMV and the aggregate Repurchase Price of Unreleased Shares to be purchased. -2- (d)If the Company or its assignee does not elect to exercise the Repurchase Option conferred above by giving the requisite notice within ninety (90) days following Purchaser’s termination as an Eligible Person, the Repurchase Option shall terminate. 4. Release of Shares From Repurchase Option. (a)[One-fourth (1/4)] of the Shares shall be released from the Company’s Repurchase Option [twelve (12)] months following the Date of Grant (as set forth in the Notice of Grant of Stock Purchase Right) and [one forty-eighth (1/48)] of the Shares shall be released each month thereafter, provided in each case that Purchaser’s continuous status as an Eligible Person has not terminated prior to the date of any release. [THIS IS A FOUR YEAR LAPSE SCHEDULE WITH WITH NO LAPSING UNTIL THE FIRST ANNIVERSARY AND EQUAL MONTHLY LAPSING THEREAFTER; NOTE THAT THE PLAN GIVES THE COMMITTEE DISCRETION TO ESTABLISH WHATEVER LAPSE SCHEDULE IT DEEMS APPROPRIATE.] (b)Any of the Shares which have not yet been released from the Company’s Repurchase Option are referred to herein as “Unreleased Shares.” (c)The Shares which have been released from the Company’s Repurchase Option shall be delivered to Purchaser at Purchaser’s request (see Section6). 5. Restriction on Transfer. Except for the escrow described in Section6 or transfer of the Shares to the Company or its assignees contemplated by this Agreement, none of the Shares or any beneficial interest therein shall be transferred, encumbered or otherwise disposed of in any way until the release of the Shares from the Company’s Repurchase Option in accordance with the provisions of this Agreement, other than (a) by will, (b) by the laws of descent and distribution, or (c) to family members (within the meaning of Rule 701 under the Securities Act of 1933) through gifts or domestic relations orders, as permitted by Rule 701 under the Securities Act of 1933. 6. Escrow of Shares. (a)To ensure the availability for delivery of Purchaser’s Unreleased Shares upon exercise of the Repurchase Option by the Company, Purchaser shall, upon execution of this Agreement, deliver and deposit with an escrow holder designated by the Company (the “Escrow Holder”) the share certificates representing the Unreleased Shares, together with the Assignment Separate from Certificate (the “Stock Assignment”) duly endorsed in blank, attached hereto as Exhibit A-1. The Unreleased Shares and Stock Assignment shall be held by the Escrow Holder, pursuant to the Joint Escrow Instructions of the Company and Purchaser attached as Exhibit A-2 hereto, until the Company’s Repurchase Option expires. (b)The Escrow Holder shall not be liable for any act it may do or omit to do with respect to holding the Unreleased Shares in escrow and while acting in good faith and in the exercise of its judgment. -3- (c)If the Company or any assignee exercises its Repurchase Option hereunder, the Escrow Holder, upon receipt of written notice of the option exercise from the proposed transferee, shall take all steps necessary to accomplish the transfer. (d)When the Repurchase Option has been exercised or expires unexercised or a portion of the Shares has been released from the Repurchase Option, upon Purchaser’s request the Escrow Holder shall promptly cause a new certificate to be issued for such released Shares and shall deliver the certificate to the Company or Purchaser, as the case may be. (e)Subject to the terms hereof, Purchaser shall have rights equivalent to those of a stockholder with respect to the Shares while they are held in escrow, including without limitation, the right to vote the Shares and receive any cash dividends declared thereon. (f)If, from time to time during the term of the Company’s Repurchase Option, there is (i)any stock dividend, stock split or other change in the Shares or (ii)any merger or sale of all or substantially all of the assets or other acquisition of the Company, any and all new, substituted or additional securities to which Purchaser is entitled by reason of Purchaser’s ownership of the Shares shall be immediately subject to this escrow, deposited with the Escrow Holder and included thereafter as “Shares” for purposes of this Agreement and the Company’s Repurchase Option. 7. Tax Consequences. Set forth below is a brief summary as of the date of grant of this Stock Purchase Right of some of the federal tax consequences of exercise of this Stock Purchase Right and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. (a)Exercise of Stock Purchase Right. Generally, no income will be recognized by Purchaser in connection with the exercise of the stock purchase right for shares subject to the Repurchase Option, unless an election under Section 83(b) of the Internal Revenue Code is filed with the Internal Revenue Service within thirty (30) days of the date of exercise of the right to purchase stock. The form for making this election is attached as ExhibitA-3 hereto. Otherwise, as the Company’s repurchase right lapses, Purchaser will recognize compensation income in an amount equal to the difference between the Fair Market Value of the stock at the time the Company’s repurchase right lapses and the amount paid for the stock, if any (the “Spread”). If Purchaser is an Employee or former Employee, the Spread will be subject to tax withholding by the Company, and the Company will be entitled to a tax deduction in the amount at the time Purchaser recognizes ordinary income with respect to a Stock Purchase Right. (b)Disposition of Shares. Upon disposition of the Shares, any gain or loss is treated as capital gain or loss. If the Shares are held for at least one (1) year, any gain realized on disposition of the Shares will be treated as long-term capital gain for federal income tax purposes. Long-term capital gains are grouped and netted by holding periods. Net capital gains on assets held for more than twelve (12) months is presently capped at fifteen percent (15%). Capital losses are allowed in full against capital gains, and up to $3,000 against other income. -4- PURCHASER ACKNOWLEDGES THAT IT IS PURCHASER’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION83(b), EVEN IF PURCHASER REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON PURCHASER’S BEHALF. 8. No Guarantee of Continued Service. PURCHASER ACKNOWLEDGES AND AGREES THAT THE RELEASE OF SHARES FROM THE REPURCHASE OPTION OF THE COMPANY PURSUANT TO SECTION 4 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS AN ELIGIBLE PERSON AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED OR PURCHASING SHARES HEREUNDER). PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN ELIGIBLE PERSON FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH PURCHASER’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PURCHASER’S RELATIONSHIP AS AN ELIGIBLE PERSON AT ANY TIME, WITH OR WITHOUT CAUSE. 9. Notices. Any notice, demand or request required or permitted to be given by either the Company or Purchaser pursuant to the terms of this Agreement shall be in writing and shall be deemed given when delivered personally or deposited in the U.S. mail, First Class with postage prepaid, and addressed to the parties at the addresses of the parties set forth at the end of this Agreement or such other address as a party may request by notifying the other in writing. Any notice to the Escrow Holder shall be sent to the Company’s address with a copy to the other party not sending the notice. 10. No Waiver. Either party’s failure to enforce any provision or provisions of this Agreement shall not in any way be construed as a waiver of any such provision or provisions, nor prevent that party from thereafter enforcing each and every other provision of this Agreement. The rights granted both parties herein are cumulative and shall not constitute a waiver of either party’s right to assert all other legal remedies available to it under the circumstances. 11. Successors and Assigns. The Company may assign any of its rights under this Agreement to single or multiple assignees, and this Agreement shall inure to the benefit of the successors and assigns of the Company. Subject to the restrictions on transfer herein set forth, this Agreement shall be binding upon Purchaser and his or her heirs, executors, administrators, successors and assigns. 12. Interpretation. Any dispute regarding the interpretation of this Agreement shall be submitted by Purchaser or by the Company forthwith to the Committee which shall review such dispute at its next regular meeting. The resolution of such a dispute by the Committee shall be final and binding on all parties. 13. Governing Law. The corporate laws of the State of Nevada shall govern all issues concerning the relative rights of the Company and its security holders under this Agreement.
